 MARION MANUFACTURING COMPANY213Marion Manufacturing CompanyandUnited Tex-tileWorkers of America,AFL-CIO. CasesI1-CA-3079 and 11-CA-3231August 24, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING ANDJENKINSOn June 12, 1967, Trial Examiner John M. Dyerissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in cer-tain unfair labor practices and recommending thatit cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. He also found that Respondenthad not engaged in certain other unfair labor prac-ticesalleged in the complaint. Thereafter, theRespondent filed exceptions to the Trial Ex-aminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the Respondent's ex-ceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Marion ManufacturingCompany, Marion, North Carolina, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELabor Relations Act, as amended, by its discharge of em-ployee John E. Wilson on July 14. On September 28, acomplaint was issued alleging 8(a)(1), (3), and (4) viola-tions based on these charges, and Respondent's answeradmitted the essential commerce information but deniedany violations of the Act. Case 11-CA-3079 was heardon January It, 1967, in Morganton, North Carolina.General Counsel's motion to withdraw complaint para-graph 7, which alleged an independent violation of Sec-tion 8(a)(1), was permitted without objection. All partieswere given full opportunity to participate in the hearingand to examine and cross-examine witnesses. Briefs werenot submitted.On March 17, 1967, counsel for the General Counsel,alleging that the Regional Director had issued a complaintin Case 1 I-CA-3231 on a charge filed by the Union andthat Respondent was persisting in a pattern of violationsof the Act, requested reopening of the hearing and con-solidation of the cases. Without objection, I granted themotion and reopened the hearing in Marion, NorthCarolina, on May 10. All parties were permitted to par-ticipate fully and to examine and cross-examine wit-nesses. The evidence taken related to the question ofwhether employee Clinton H. Moore was discharged inviolation of the Act, or for cause. Again Respondent ad-mitted the essential commerce information and the fact ofdischarge but denied violating the Act.Due to the allegations, my attention was directed to aprior case involving this Company (161 NLRB 55),which I heard. My Decision in that matter issued on July5, and the Board on October18 issued itsOrder affirmingthe decision and adding thereto a provision that Respond-ent should cease discriminatorily promulgating or en-forcing its no-solicitation rule.On the complete record in this case, and taking noticeof the prior case and on my evaluation of the witnesses'reliability based on the evidence received and my obser-vation of their demeanor, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT AND THELABOR OR-GANIZATION INVOLVEDRespondent is a North Carolina corporation engagedin the manufacture of textile products at its plant inMarion, North Carolina, from which it annually shipsproducts valued in excess of $50,000 directly to pointsoutside the State of North Carolina and annually receivesdirectly from points outside the State of North Carolinaraw materials and supplies valued in excess of $50,000.I find that Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.Respondent admits and I find that the Union herein isa labor organization within the meaning of Section 2(5) ofthe Act.JOHN M. DYER,Trial Examiner:The UnitedTextileWorkersofAmerica,AFL-CIO (herein called theUnion),filed a charge and amended charges in Case11-CA-3079 in June,July, and August 1966' allegingthatMarion ManufacturingCompany (herein variouslycalled Respondent,the Company,or Marion Manufactur-ing) violated Section 8(a)(1), (3), and(4) of the National'Unless otherwise stated all dates herein occurred in 1966II.THEUNFAIR LABOR PRACTICESA. Background and IssuesJohn E. Wilson,the alleged discriminatee in Case11-CA-3079,testified in the prior proceeding concerningvarious solicitations made at the Company with the ap-167 NLRB No. 27 214DECISIONSOF NATIONALLABOR RELATIONS BOARDparent knowledge and approval of supervisors. Duringcross-examination in that case, Wilson was questioned asto whether he had talked about the Union to other em-ployees and whether he had signed up people in the plant.He admitted that he had talked to a number of people inthe plant, but had only gotten one person to sign a card.2In the prior case, when Fred Rumfelt was dischargedforhisunion activities,Respondent said he wasdischarged because he had violated a no-solicitation rulewhich stated:No one will be permitted to engage in union organiz-ing activities during work time. Anyone who does so,and thereby neglects his own work or interferes withthe work of others, will be subject to disciplinary ac-tion including discharge.Respondent asserted that Rumfelt during working hourshad talked to a new employee asking him to join theUnion, thereby breaking its rule.3 Respondent's PersonnelDirector Parker testified in that case he had taken a state-ment from the new employee and made no further in-vestigation. Rumfelt was fired without being informed ofthe substance of the charge against him and without achance to defend himself. This precipitous action wastaken despite Rumfelt's satisfactory 17-year work historywith Respondent. Respondent did not reveal the identityof Rumfelt's accuser at the North Carolina Unemploy-ment Commission hearing which was held to determinewhether Rumfelt was entitled to payments withoutdisqualification.Respondent's personnel director gavetestimony at that hearing which was quoted in the priordecision and which has probative value here.Q.Now, there's a possibility that if he'd goneover there and talked to him a little bit, say a fewminutes there about baseball or something else anditwould have slowed down his work or something,well, he'd probably received a warning for itsA. That's correct sir.Q.And after he got so many warnings a possibili-ty he might have been discharged if this thing hadcontinued, is that correct?A.That's the procedure, yes.Weavers at Respondent had no particular lunch periodor breaktime, but worked 8-hour shifts and took breaks orate lunch when their work was caught up and the loomsrunning.As noted in the prior decision, testimony in-dicated that employees conversed frequently with oneanother and with their supervisors on various subjects,and there was no indication that this practice had changedor that there is or was any restrictions on talking.Respondent shut down for its summer vacation afterJuly 2 and reopened on July 11. On July 8, the ChargingParty prepared a leaflet (G.C. Exh. 4) describing theOrder in the prior decision and the leaflet was signed bythe members of "The Local Organizing Committee" in-cluding JohnWilson.This leaflet was distributed atRespondent's plant gates on July 1 I by John Wilson andothers.8 In the prior Decision John Wilson was referred to in sec 11, B, ¶I asfollows-As instances of such solicitation,Respondent indicated that FredRumfelt had solicited among others employee Carl Moody on com-pany time and intimated it knew of an employee who signed a unionauthorization card for employee John Wilson during work hours Oncross-examination Wilson acknowledged that he had talked to otheremployees about the Union and signing authorization cards duringThe firstissue in this proceeding is whether John Wil-son was discharged"for neglecting his own work and forinterferingwith the work of others"or whether suchreason is a pretext to conceal that Wilson was dischargedfor engaging in union activities and for testifying in anNLRB proceeding.The issue posed in CaseII-CA-3231 iswhetherClintonH.Moorewasdischarged for cause or whether the reasons advanced area pretext to cover a discharge violative ofthe Act.B.John Wilson's Discharge(Case 11-CA-3079)Wilson testified without contradiction that he had en-gaged in union activity before the prior case with UnionRepresentative Robinson and Fred Rumfelt and con-tinued to engagein unionactivity in and outside the plantfollowing Rumfelt's discharge.On July 11, after distributing the handbills mentionedabove, Wilson went to his looms at the start of the secondshift, turned his "pick" clock, but before beginning workwas told by his supervisor, Duncan, that Overseer Fisherwanted them in his office. Fisher said they might as wellget to the point, that they were sending Wilson out for 3days with the intention of discharging him for neglectinghis own work and interfering with others and he was to re-port to Personnel Director Parker's office on Wednesday(July 13) to get the decision. Wilson asked what time hewas to report. Fisher said 9 a.m. and Wilson left. OnWednesday Parker said he guessed Wilson knew what thedecision was. Wilson answered that he guessed so. Parkersaid Wilson had been interfering with other people's workand neglecting his own work and then told him aboutunemployment compensation. Wilson asked Parker whenhe had interfered with anyone's work and Parker repliedthat he could not tell him that. Wilson asked whom he hadinterfered with and Parker said, "Well, John, you havebeen through this before ... you will find out at the hear-ing. Iguess you will file charges."Parker testified he gave Wilson a copy of an unemploy-ment compensation form which said that he was beingdischarged "For neglecting his own work and for interfer-ing with the work of others." Wilson asked him theidenti-ty of the person saying that he did not remember violatingany rule or interfering with anybody's work. Parker stateshe told Wilson that he could not tell him who it was at thatspecifictime,thatWilson was familiar with these circum-stances and knew that he would have to attend a hearingand eventually testify at the unemployment hearing if hechose to go that route. Parker denied saying anythingabout a Labor Board hearing. Wilson's and Parker'stestimony is in substantial agreement with the exceptionof whether Parker said Wilson would file charges or go totheUnemployment Compensation Commission. It isprobable Parker used the word "hearing" and Wilsonguided by Rumfelt's history interpreted it to mean anNLRB proceeding. In these circumstances and with bothwork hours, but there was no indication when or where such occur-rences took place, that is during break or rest periods, inside the plantor in the yard Respondent did not offer any testimony as to when orwhere the Wilson solicitation, concerning which it indicated it hadknowledge,took placeThe rulewas held invalid and it was further found that Rumfelt hadnot broken this rule MARION MANUFACTURING COMPANY215men aware of that prior history and that virtually all em-ployees would file for compensation, it is reasonable toassumeParkermeantWilson might file charges with theBoard but didn't use the precise words he denied using.At the time of his discharge Wilson had been employedat the Company for 6-1/2 years and had been a weaver for2-1/2 years. According to his uncontradicted testimonyhe made production bonusesmost of thetime.Respond-ent agreedthatWilson's production did notenter intohis discharge stating that there were other employees whowere retained who were making less production than Wil-son and there were some who were making more. Wilsontestified that the foreman of the slasher room asked himto work an extra shift in the slasher room on a number ofoccasions since he had originally worked there beforebecoming a weaver and that he performed the extra work.There seems to be no doubt that Wilson was considereda good worker, skilled in several occupations. Wilsontestifiedat the unemployment compensation hearingabout an incident with Supervisor Duncan, in which Wil-son laughed at something Duncan said and Duncan re-peated it making it plain that he was not to go into theslasher room while on his weaving job. At the unemploy-ment hearing Parker said that the incident with Duncanwas not the reason for Wilson's discharge.Parkerin essenceconfirmed this prior statement bytestifying thatWilson was discharged because he had in-terfered with the work of employee Danny Franklin. Ac-cording to Parker, Franklin came to him on two occasionsand complained about an employee interfering with hiswork. On the first occasion, during the third weekin June,Franklin complained to Parker that a boy in the weavingroom was bothering him about the Union, had been to hishome and had interfered with his work two or three timesParker stated that at that time Franklin did not know thename of this boy, but did know his name on the secondoccasion.4 The second meeting supposedly took place onJuly 1, some 3 or 4 days after Franklin had been trans-ferred from the weaveroom to the slasher room. Accord-ing to Parker, Franklin gave John Wilson's name, statinghe had been stopped from working by Wilson on three orfour occasions, lasting up to 5 or 7 minutes. Franklin sup-posedly had been called from his job, laid down hisbroom, and went over to see Wilson on at least one occa-sion.On each occasion Wilson assertly was botheringFranklin about joining the Union. According to Parker,Franklin was transferred to the slasher room 2 to 4 daysbefore his second conversation with Parker, and had notbeen bothered by Wilson during that period. During thissecond meeting Parker asked Franklin if he would like tomake a written statement about Wilson's conduct andFranklin agreed to do so. Parker stated that he calledPlantManager Richie and Superintendent of WeavingWyatt into his office and let them hear Franklin's state-ment. Parker testified that "They, like myself, were con-vinced that John had neglected his work, and had inter-fered with Danny Franklin. So, we made a written state-mentand Danny signed it." In response to a question astowho decided to discharge Wilson, Parker said "Mr.Richie, and Mr. Wyatt, and myself, believed Danny'sstory, and Mr. Richie informed Mr. Wyatt to go back andto have Mr. Fisher to send John Wilson out for 3 dayswith the intent to discharge him."Respondent's counsel during cross-examination of Wil-son asked whether he had talked to a number of named in-dividuals in the plant concerning the Union. Wilsontestified that he talked to several employees whose jobsabutted his, when he and they were not busy at their workand that they discussed subjects ranging from the Biblethrough the Union. He said some of the employees suchasDanny Franklin and Doug Taylor would come to hiswork station and talk against the Union. Franklin was asweeper and usually followed the "blow-off boy" throughthe plant in his area, sweeping up the lint after the "blow-off boy" blew it off the looms with his airhose. Wilsonstated hetalked to Franklinon several occasions when hestopped at his-job, but denied calling Franklin to him orgoing to Franklin, said Franklin was opposed to theUnion, called him a Communist and asked why he did nottake offhis unionbutton, saying he could not work thereand wear that badge, that the Company would fire him sTogetherwithanothermanWilson had gone byFranklin's house to see if they could talk to Franklinabout the Union, but were never able to talk to him.Parker testified in a conclusorymannerwith no detailsor explanation, that he, and apparently the other super-visors who participated in the discharge decision, learnedthat Wilson had been talking to other employees and that"Well, the conversation with Danny, and after Dannysigned the statement, well, that was the straw that brokethe camel's back."In responseto thequestionof what investigation wasmade of Wilson's alleged deficiencies, Parker testified theinvestigation consisted of taking Franklin's statement andnothingfurther, other than the discussion between him-self, Plant Manager Richie, and WeavingSuperintendentWyatt.Although Wilson worked July 1 and 2, the layoff wasnot put into effect. Asked why the decisionwas not en-forced immediately, as Parker's relatingof Richie's orderwould indicate should be done, Parker said that due to theplant's 1-week vacation they would not have had 3 con-secutive days for Wilson to be off,ignoringthe fact thatin addition to the day in question and the following day,July 2, the other day or two needed tomakeup a 3-dayterm could have been tolled when the Company resumedwork on July 11.Respondentinmeting out "discipline" to Wilson,ignored Franklin's supposedneglectof his work. Parkerstated hedid not questionFranklin as to why he left hisbroomand neglectedhiswork when called by anotheremployee. The question of whyRespondent gave nothought to Franklin's supposed work neglect, since obvi-ously he wasnot disciplinedor chastised,can be an-swered by the suppositions that either it was minor or didnot exist or because Respondent's only thought was to riditselfofWilson.Anotherquestioniswhy Franklingratuitously offered this testimony about neglected workto Respondent'spersonnel managerand why it was of-fered several days after Franklin started work in a dif-"Thistestimony in essence conflicts with Franklin who testified helearned Wilson's name probably within 3 to 4 days after he started work,which was on June 85 I credit Wilson I cannot credit Franklin's not remembering talkingagainst the Union or his denials of calling Wilson a Communist Franklin'sdemeanor and testimony established not only his opposition to the Union,but to paraphrase his words,that he was not going to go against the Com-pany when they were good enough to give him a job 216DECISIONSOF NATIONALLABOR RELATIONS BOARDferent department where he would have no contact withWilson.Franklin,when questioned about this,testified:Well, I let it go for awhile,but I was-knew that Iwas new there,and I needed a job,and I knew that Ineeded a job,and I said to myself,Iam not takingany chances talking with John Wilson,and him beingfor the union,and losing my job,when I needed it.And so,I let it go for awhile,and then I didn'tknow Mr.Duncan,knew that he was a foreman, butIdidn't know him personally.But I knew Mr. Parker,and so that is why I wentto him.And to tell him about the incidents.This answer shows that Franklin felt he was compelledto exonerate himself from the apparent stigma of beingseen talking with a known prounion employee. ThatFranklin sought such exoneration is clear from his talkingto Parker.ThatRespondent would once more rely on such atransparent story with no attempt to give it any even-handed consideration, or even the appearance of such,demonstrates its readiness to accept and use such a pre-text to further instill fear of Respondent's retaliation in itsemployees if they supported the Union.The precipitateand shabby treatment accorded John Wilson has its directcounterpart in Respondent's treatment of Rumfelt in theprior case.Here no direct mention was made by Respond-ent of its no-solicitation rule as such,but most of thesame language used in the illegal rule was given as thereason for Wilson's discharge,so that the inference is thatthe rule was here being enforced but not cited.Beyondthis we again have Respondent discharging an employeewith long and valued service after securing a statementfrom a new employee that he had been bothered about theUnion.Once more we have the precipitate discharge withno explanation of the offense and indeed Respondent hid-ing the supposed facts, with the employee's consequentinability to defend the charge,and Respondent having nointerest or intention of affording the employee such an op-portunity.Here we have one further fact,the admissionby Respondent's complaining witness that he needed hisjob and did not want to take any chances because he hadbeen talking to a known union proponent. This aura offear is indicative of employee understanding of Respond-ent's attitude and was by Wilson's discharge furtherenhanced.It is evident that Franklin soughtto curryfavor with Respondent, and did so, with his"reports" ona known union protagonist.This story was seized andused by Respondent as its reason to discharge Wilsondespite Personnel Director Parker's prior testimony totheNorth Carolina UnemploymentCommission (seeBackground and Issues,above)that the practice wouldbe to warn employees whose talking interfered withothers' work.That discharge resulted here,calls for theconclusion that Respondent was here enforcing its invalidno-solicitation rule (seeBackground and Issues,above).I can give no weight either to the inference apparentlysought, or to the sweepingly conclusory testimony ofParker,that weighing heavily in Respondent's decision todischarge Wilson,was its knowledge.that he had talked toother employees.Respondent apparently seeks to haveme draw an inference that such talk interfered with theemployee's and Wilson'swork.But, Respondent did notoffer testimony to prove either the talking,its amount, orthat such interfered with either Wilson'sor other em-ployees' work or that it had any knowledge of any factsregarding such neglect when it discharged Wilson. Wil-son's admissions in the prior hearing and in the presentone, thathe talked tosome other employees does notshowneglect or establish Respondent's knowledge of anyof these factors.Indeed Wilson's goodwork record wouldappear tobeprima facieevidence that he did not neglecthis own workor interfere with othersto anyextent morethan any other employee.Respondentofferednotestimony,otherthanFranklin's, to show any work neglectof, or caused byWilson, presumably,either becauseof the invalidity of itsantiunion no-solicitation rule, or because it had no suchtestimonyto offer.General Counsel's position is that Respondent did notdecideto lay offor discharge Wilson until after it receivedthe decision in thepriorcase. In supportof thispositionGeneral Counselalleges thatthe 3-day layoff periodstarted July11, and not onJuly 1,as it should have ifRespondent's officialshad onthat date decided to lay offWilson.Respondent's position is that thelayoffdecisionwas made July1, but not put into effect until July 11, soitcould run for 3 consecutivedays. The fact that thelayoff wasin effectfor only 2 days beforeWilson was toldof thedecision to terminate him and the order from Richieas relatedby Parkerseem to belie Respondent's position.Wilson was told on July11, that he was beinglaid off withthe intent to discharge him but toreport backand get thedecisionon July 13. It wouldseem from such procedure,that thefinal decision to discharge him was made betweenJuly 1 I and 13.The conflux of thepatent flimsiness of Respondent'sassertedreasons for dischargingWilson withthe factsthatWilsonwas a known prounion proponent who hadtestifiedagainst Respondentand thatmention of suchtestimonywas made in the prior decision,added toRespondent'smatchinghere of thepattern of violationsfollowed inthe priorcase and that Respondent took itsaction immediatelyafter theissuanceof thedecision inthatcase, guarantee that Respondent's action can not bea mere coincidence. Respondent's action at that time andin that manner make it appearthat itwishes to demon-stratemost forcefullyto its employeesthat it willexact itsfullest penalties where an employee engages in union ac-tivity and/or testifies at a Board proceeding.The timingof this discharge with the issuance of thedecision and theUnion'shandbill about the decisionunder the circumstancesset forthabove, seems calcu-lated to demonstratenot onlyRespondent's hostility totheUnionand its proponents and its ability to punishthosewho would testifyagainst it,but also its lack ofrespect forthe Act whichguarantees its employees theirSection7 rights.I can only conclude and find that Respondent violatedSection 8(a)(4), (3), and(1) by itsdischarge and refusal toreinstate John E.Wilson.C.Clinton H.Moore's Discharge (Case11-CA-3231)Clinton Moore began to work for Respondent in Sep-tember 1950,and after helping install drafting equipmenton spinning frames, swept and helped creel for 2-1/2years on the second shift. He then moved to the first shiftas a doffer in the spinning room where he remained forapproximately 14 years until discharged.Moore has somedefects in his color vision,which apparently werediscovered in the two or three color vision tests he tookwhile working for the Company. MARION MANUFACTURING COMPANY217A thick rope of yarn called roving is run through thespinning frame and is drawn into a narrow yarn runningthrough the rollers onto one of the frame's 240 bobbins.The doffer removes the full bobbins and places emptybobbins on the frame. The full bobbins of yarn in thewinder room are run into large "cheeses," so calledbecause since after being run on the winder machine theyarn package looks like a large round head of cheesewhich, depending on the yarn count (whether the yarn iscoarse or fine), may contain between 40,000 and 100,000yards of yarn. Next, the yarn from many cheeses is runonto a loom beam to form the warp for cloth. The loombeam, when wound, contains upwards of 1,600 separatethreads, each 1,500 to 2,500 yards long. Filling yarn (thecross thread in fabric) is kept on bobbins which are in-'serted into a battery (receptacle) and are fed into theloom. Empty bobbins from the winder room are returnedto the spinning room for further use. The doffers havetheir doff carts in which they carry empty bobbins and onwhich they place the full bobbins as they doff (remove)the yarn. They secure the empty bobbins, either fromstorage bins or from the carts sent from the winder room.A 1-yard swatch of cloth is cut from the first part of thecloth after the loom starts up and is tested and dyed todetermine whether any mistakes have been made to thatpoint and that all of the yarn is the same blend. If onestrand of yarn of a different blend has been inserted at anypoint the dye would show differently as to that one threadsince different blends take dye in different ways. Since ayarn from one cheese may run on as many as 30 loombeams and may be tied in at any number of places as thecheeses run out, it is necessary to try to determine evenat this stage whether any mistakes have been made. If amistake is made in filling yarn, since the whole bobbinruns out crosswise in the cloth, it may involve only 3 to 5yards of cloth, whereas if the wrong blend of warp yarn isin the cloth after the test, it might cause the downgradingof 1,500 to 2,000 yards of cloth.Moore complained several times that different coloredbobbins in the same box were being sent back from thewinder room. The doffer in shaking bobbins from theboxes into the box on his doff cart should eliminate mixedbobbins at that point, and if not, he should catch themwhen he places them on thespinningframe while remov-ing the full bobbins. According to Moore, shortly beforehe was discharged, his job consisted of doffing 29-1/2frames per day. Because of his color defective vision'Moore said he mixed bobbins and yarns throughout hisemployment but had never received anything more thana verbal reprimand to be more careful and do a better joband try not to mix them. This pattern changed, accordingtoMoore, after Respondent in the fall of 1965 receivedthe Union's letter naming the union committee memberswhich includedMoore as the sole union committeemember in the spinning department. Roy Huffman and G.L. Jackson who were respectively Moore's shift foremanand spinningroom overseer normally were in Moore's de-,partment once or twice a day until the union letter wasreceived, but after that, according to Moore, they spentlarge amounts of time on his job and continued to do sountil the time he was discharged. One to two weeks be-foreRespondent received the union letter,Moorereceived a written warning from Foreman Huffman in re-gard to mixing colors of bobbins. Moore recalled makinga mistake on a later occasion and that Huffman talked tohim about it three times on that day. On the following dayMoore mixed another bobbin and received a writtenwarning for both mistakes. On one occasion Moore saidhe told Huffman he was doing the best he could and Huff-man answered he thought Moore was trying hard. Onanother occasion Moore told Huffman he could do whathe wanted about Moore's mixing. In early DecemberHuffman told Moore he seemed to have a better attitudeand was not mixing the yarns and colors as much. Moorereplied he had not changed his attitude and was still mix-ing yarns and colors the way he had in the past. Huffmantestified he never said anything about Moore's attitudebut on one occasion remarked to Moore that he wasn'thaving as many problems with the bobbins lately. LaterinDecember, Moore was told by Spinning Room Over-seer Jackson that he and Foreman Huffman haddiscussed Moore's continual mixing of bobbins and thatitwas a very serious thing. Moore states he told Jacksonhe had mixed colors over the years and was mixing nomore now than he had in the past, that he was trying ashard as he could and that he was color blind. Accordingto Moore, Jackson said he couldn't help that, that the nexttime Moore mixed bobbins or colors he would be sent outfor 3 days with the intent to discharge him. Moore replieditwas no use to do that, that he would continue to mix thecolors and bobbins. On Tuesday, January 17, Moore wasdoffing a frame, when Huffman showed him a bobbin andtold him he had had it and to go to the office. After Huff-man told Jackson about the mistake, Jackson said theycouldn't have it, that it was very serious and Mooreshould go home and come back on the followingThursday.On Thursday Moore went to Personnel DirectorParker's office where Parker read the discharge slip tohim, told him that the company vice president and generalmanager had been over the matter and decided that heshould be discharged. Moore asked when he would gethis retirement checks and Parker gave him some figuresas to the amounts, and when the checks would be ready.Moore complained that he should be getting a higher rateon his retirement deductions and told Parker that he hadnot been discharged for good cause, that he had alwaysmixed bobbins and they had always known that. On thefollowing day Moore reported to the State Unemploy-ment Compensation office where it was discovered thatthe discharge slip wasunsignedand he went back toParker's office to have the oversight corrected. ParkertoldMoore he had been checking into the retirementquestion and they discussed it. Moore asked for a copy ofthe plan and Parker said he would have a copy sent toMoore's attorney.Itwas developed by Respondent that from the early1950's until sometime between 1957 and 1959, therewere two types of bobbins used in thespinningroom, onea wooden bobbin and the other a green-colored cardboardor paper bobbin. The mill, which had been a cotton mill inthe early 1950's, gradually turned to synthetics and in-troduced new blends and types of synthetic fibers. Untilthe 1960's only a few blends were run by the Companywith probably no more than three differentones being runat any one time. To differentiate between these blends afugitive (soluble) dye tint of a particular color would bedaubed on the wound bobbins of yarn on thespinningframe. A can of dye with a small paint brush would beplaced on the head of thespinningframe and it was thenthe doffer's job to dip the brushin the canand walk downthe spinning frame daubing a bit of paint on each of the 218DECISIONSOF NATIONALLABOR RELATIONS BOARDbobbins of yarn.Through the 1960's Respondent hascontinued to add various blends until at the present timeithas nine different blends plus one cotton yarn.To dif-ferentiate the blends and the various sizes of yarn,Respondent uses nine different fugitive dye tints andseven to nine different colors of bobbins.William Broadwell,a doffer who had worked forRespondent for about 13 years, testified for GeneralCounsel that he had defective color vision and during thetime he doffed had been shown three bobbins that hemixed.He did not know whether he had mixed any morethan that,since that was all he had been shown.Broad-well said he had not found mixed bobbins left by thedoffer who preceded him on the other shift.GeneralCounsel'switnessCharlie Jenkins,a fixer who hadworked for the Company some 45 years until April 1966,testified that Moore mixed bobbins the whole time he hadworked there.Jenkins was vague as to how Moore couldhave mixed bobbins when Respondent was using onlyone color of bobbin in the 1950's. He testified he hadthree doffers with whom he worked on his shift and thathe found mixed bobbins on all of their jobs, but thatMoore was the worst and he did not report all of Moore'smixing to the foreman.In contrast to testimony thatMoore had used the wrong dye tint on two to three occa-sions, Jenkins said that none of the other doffers had everdone that to his knowledge.Jenkins stated that approxi-mately 4 weeks after the union letter to Respondent wasposted in the plant,Foreman Huffman told him he wouldhave to watch Moore closer since he was mixing morebobbins. In contrast to Moore's testimony about the in-creased visits of supervision in the department,Jenkinssaid he had not observed such.Another witness forGeneral Counsel,Mary Pirkle,an employee for approxi-mately 40 years, stated that she did not notice any in-crease in supervisors immediately after the posting of theunion letter but said they appeared to be around fairlyoften after that.She admitted that she may have noticedthe supervisors more,so that it could be that it just ap-peared to her that they were around more. Pirkle said shecaught some bobbins mixed by Moore but didn't recallany mixed bobbins from other doffers who worked on herspinning frame.John Arrowood,testifying for GeneralCounsel,said that the supervisors were around more afterthe union letter and still were.Foreman Huffman testified that it is his responsibilityto check on mixed yarns and that if an employee mixedyarns or bobbins occasionally,by which he meant notmore than once every 3 to 6 months,he would talk to himabout it and explain how necessary it was to keep theyarns separated.He estimated that in the last year Mooremixed more bobbins than all the other doffers on his shiftcombined.Some 2 weeks before the union letter wasposted, Huffman gave Moore his first written warning formixing bobbins. Huffman testified that at that time he hadno certain knowledge that Moore was active in the Unionalthough admitting he could have heard some rumorsabout the Union and Moore.Thereafter Moore improvedand he had no further problems with him until May 1966.Written warnings were given to Moore in May,July, Au-gust,September,November,and December 1966, fol-lowed by the conversation among Jackson, Huffman, andMoore in December and the final written warning anddischarge in January.Some of these written warningsconcerned more than one incident.Huffman testified thathe did not give Moore a written warning for everymistake Moore made in this period and some of the writ-ten warnings appear to bear this out.From Respondent's history of violations in the previ-ous case and the violation found as to the discharge ofJohn Wilson, there might be suspicions that Respondentwas out to find a reason to discharge Moore, in that, ac-cording to Moore's view, he started receiving warningsafter he became active in the Union and around the timeof the announcement of his union activities by the unionletter to Respondent, and his testimony of supervisionbeing around his job more frequently. However, thesuspicions are not borne out by the evidence presented byGeneral Counsel. Mary Pirkle, William Broadwell, andJohn Arrowood don't corroborate the amount of time su-pervision was apparently in the department near Moore'sjob, nor does Broadwell, Arrowood, or Pirkle bear out theamount and volume of errors being made in mixing bob-bins. Jenkins, although testifying to mixed bobbins andthe large amount of mixing Moore did, testified insofar ashe knew that, no one had made a mistake in applying tintsthe way Moore had on several occasions and that noother doffers approached Moore's rate of errors. In factJenkins testified that Moore didn't pay attention but justpicked up the bobbins and put them on although he couldput them on right when he wanted to do so. Moore sub-stantiated this to a degree by testifying regarding wrong-colored bobbins that, "Most of the time, if I had time tolook them over, I could see it." Moore also testified thatalthough he told the supervisors he was color blind, whenamistake was pointed out he did not claim that hecouldn't distinguish the colors. Broadwell, who also suf-fers from defective color vision stated that he too couldpick out the colors if he took his time, focused carefullyand tried hard.Moore's daubing of the wrong tint on yarn on two orthree occasions appears to be pure carelessness on hispart since according to Foreman Huffman he checked oneach occasion and found that the correct tint had beenplaced on the header of the spinning frame. Moore musthave picked up a container of tint from another frame.Moore made no claim that the wrong tint had been placedon the spinning frame.On the occasion in August Moore placed wrong-colored bobbins on a whole frame, which again was ap-parently carelessness and not a question of mixing thecolors of one or more bobbins on a frame of 240 bobbins.General Counsel in claiming disparate treatment urgesthat no other employee had been given written warningsfor mixing bobbins nor had anyone been fired for mixingyarn or bobbins. Respondent states that it had never hadan employee who so repeatedly mixed yarns and bobbinsand decided that it could no longer use Moore since hewas not exerting enough care to try to properly dif-ferentiate between the colors of bobbins he placed on theframes. Respondent points to the use of the wrong dyetint as a clear example of Moore's carelessness.There isno question but that the nature of Respond-ent's business did change during this period of years andit seems evident that Moore could not keep up with thesechanges or did not exert himself in trying to do so. Fromhis testimony, Moore seems inclined to blame others forthe problems he had, thus blaming the winding room formixing the bobbins when he would have at least twochances thereafter to find any mistakes. It might seemharsh that Respondent could not place this long-term em-ployee elsewhere since he could not perform satisfactori- MARION MANUFACTURING COMPANY219ly at his position, but I cannot say that his attitude intellinga supervisor that he would continue makingmistakes and that the supervisor could do what he wantedwas onewhich would create sympathy. The suspicionthat union activity and the written reprimands to Moorewhich started concurrently may not be coincidental ispresent due to Respondent's past actions. However, onthe basis of the testimony before me, I cannot say thatRespondent's discharge of Moore under these circum-stances was other than for just cause. Accordingly, the al-legation as to Moore is dismissed.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section II,above, and therein found to constitute unfair labor prac-tices in violation of Section 8(a)(4), (3), and (1) of the Act,occurring in connection with Respondent's businessoperations as set forth in section I, above, have a close,intimate,and substantial relation to trade,traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.desist from in any manner infringing upon the rightsguaranteed its employeesby the Act.On the basis of theforegoing findings and the entire record I make the fol-lowing:CONCLUSIONS OF LAW1.Marion Manufacturing Company is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section2(5) of the Act.3.By discriminatorily laying off and discharging em-ployee John E. Wilson on July 11 and 13, 1966, and notthereafter reinstating him because of his union activitiesand desires and because he gave testimony under the Act,Respondent engaged in and is engaging in unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(4), (3), and (1) and Section 2(6) and (7) of theAct.4.By its discharge of Clinton H. Moore on January17, 1967, Respondent did not violate the Act.RECOMMENDED ORDERIV.THE REMEDYHaving found that Respondent engaged in unfair laborpractices as set forth above, I recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act as follows-Respondent having laid off and discharged andthereafter having refused to reinstate John E. Wilsonbecause of his union activities and because he gavetestimony under the Act, I recommend that Respondentoffer to him immediate and full reinstatement to hisformer position,or if that position is unavailable throughchange in Respondent'soperations,to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges,and that Respondent makehim whole for any loss of pay he may have suffered byreason of Respondent'sdiscrimination against him, bypayment to him of a sum equal to that which he wouldhave normally received as wages from July 11, 1966, thedate of his layoff prior to his discharge on July 13, 1966,until the day Respondent reinstates him, less any netearnings for the interim.Backpay is to be computed on aquarterly basis in the manner established by the Board inF.W. Woolworth Company,90 NLRB 289, with interestat the rate of 6 percent per annum to be computed in themannerset forth inIsis Plumbing & Heating Co.,138NLRB 716. I further recommend that Respondent makeavailable to the Board on request, payroll and otherrecords, in order to facilitate the checking of the amountof backpay due and the rights of reinstatement of John E.Wilson.Having found that Respondent discriminated againstJohn E. Wilson for exercising his rights under the Act andbecause he gave testimony under the Act, and Respond-ent having interfered with his rights and the rights of allitsother employees thereby, and having otherwise in-vaded its employees' rights under the Act, I am con-vinced that Respondent may commit further unfair laborpractices unless restrained from so doing. Since a part ofthe purpose of thisAct isto prevent the commission offurther unfair labor practices, I hereby recommend thatRespondent be placed under a broad order to cease andOn the basis of the foregoing findings of fact and con-clusions of law,and upon the entire record in this caseconsidered as a whole,I hereby recommend that MarionManufacturing Company of Marion,North Carolina, itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Laying off and discharging or otherwise dis-criminating against employees for giving testimony underthe Act.(b)Laying off and discharging or otherwise dis-criminating against employees because of their activitieson behalf of, or membership in, United Textile Workersof America,AFL-CIO,or any other labor organization.(c) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rights toself-organization,to form labor organizations,to join orassisttheUnitedTextileWorkersofAmerica,AFL-CIO,to bargain collectively through representa-tives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection.2.Takethe following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to John E.Wilson reinstatement in ac-cordance with the recommendations set forth in the sec-tion of this Decision entitled "The Remedy."(b)Make John E. Wilson whole for any loss of pay hemay have suffered by reason of Respondent's discrimina-tion against him in accordance with the recommendationsset forth in the section of this Decision entitled "TheRemedy."(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueand the rights of reinstatement of John E.Wilson underthe terms of this Recommended Order.(d)NotifyJohn E. Wilson if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train- 220DECISIONSOF NATIONALLABOR RELATIONS BOARDing and Service Act, as amended, after discharge from theArmed Forces.(e)Mail a copy of the attached notice marked "Appen-dix"6 to each employee, and post copies at its plant inMarion, North Carolina. Copies of such notices, to befurnished by the Regional Director for Region 11, Win-ston-Salem,North Carolina, after being signed by aresponsible representative of Respondent, shall be mailedby Respondent to each of the employees working in itsMarion, North Carolina, plant and additional copies shallbe posted by it and be maintained by it for 60 consecutivedays, in conspicuous places, including all places wherenotices to employees are customarily posted, in itsMarion, North Carolina, plant. Reasonable steps shall betaken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 11, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.7IT IS FURTHER RECOMMENDED that the allegations con-cerning the discharge of Clinton H. Moore be dismissed.8 In theevent thatthisRecommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a TrialExaminer"in the notice. In the furtherevent thatthe Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-pealsEnforcingan Order" shall be substituted for the words"a Decisionand Order."9 In the event that this RecommendedOrderis adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 11,in writing,within 10 days fromthe date ofthis Order, whatsteps Respondent has takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:Following a trial in which the Company, the Union,and the General Counsel of the National Labor RelationsBoard participated and offered their evidence,a Trial Ex-aminer of the NLRB has found that we violated the lawand has ordered us to post this notice and to abide bywhat we say in this notice.WE WILL NOT lay off,discharge,or otherwise dis-criminate against employees for giving testimony atNLRBhearings.WE WILL NOTlay off, discharge,or otherwise dis-criminate against employees to try to discouragethem or other employees from being or becomingmembers of the United Textile Workers of America,AFL-CIO, or any other labor organization.WE WILL offerJohn E. Wilson his former job withall of his rights and any backpay due.WE WILL NOTin any otherway try todiscourageyou from becoming or being members of the UnitedTextileWorkers ofAmerica, AFL-CIO.All our employees are free to become or remain unionmembers.DatedByMARIONMANUFACTURINGCOMPANY(Employer)(Representative)(Title)Note:We will notify John E. Wilson if presently serv-ing in the Armed Forces of the United States of the rightto fullreinstatementupon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting andmustnot be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 1624WachoviaBuilding,301NorthMainStreet,Winston-Salem, North Carolina 27101, Telephone 723-2911.